FACTORING AGREEMENT

DATE:

April 24, 2008

 

SELLER:

Remedent, Inc.,

 

a Nevada corporation

 

ADDRESS:

4035 East Thousand Oaks Boulevard, Suite 245

 

West Lake Village, California 91362

FACTOR:

FIRST COMMUNITY FINANCIAL,

a division of Pacific Western Bank

ADDRESS:

4000 North Central Avenue, Suite 100

Phoenix, AZ 85012

 [img1.gif]


1.

PURPOSE OF AGREEMENT.

This Agreement sets forth the terms and conditions relating to a factoring
arrangement (“Factoring Facility”) pursuant to which Factor may purchase, from
time to time, on a limited recourse basis such of Seller’s Accounts now existing
or hereafter created and arising out of the sale of goods or the provision of
services by the Company in the regular course of Seller’s business as Factor, in
its sole and absolute discretion, determines to be acceptable.

2.

DEFINITIONS.

2.1.      “Accounts” means whatever is encompassed by the Code’s definition of
that term, and includes all presently existing and hereafter arising accounts,
instruments, contract rights, documents, chattel paper (including security
agreements and leases), and all other forms of obligations owing to Seller, all
guaranties of such Accounts and other security therefor, the proceeds of such
Accounts, all Inventory returned to or reclaimed by Seller, and Seller’s Books
relating to each of the foregoing.

2.2.      “Agreement” shall mean this Factoring Agreement, any concurrent or
subsequent rider thereto and all amendments or modifications thereof.

2.3.      “Code” means the Uniform Commercial Code prepared under the joint
sponsorship of the American Law Institute and the National Conference of
Commissioners on Uniform State Laws, as amended from time to time. Any and all
terms used in this Agreement shall be construed and defined in accordance with
the meaning and definitions set forth herein or, to the extent not inconsistent
herewith, as such terms are defined in the California Uniform Commercial Code,
as amended from time to time; provided, however, with respect to any term used
herein that is defined in (a) Article 9 of the Uniform Commercial Code as in
force at any relevant time in the jurisdiction in which a financing statement
with respect to this Agreement is filed, or (b) Article 9 as in force at any
relevant time in the jurisdiction in which the terms of this Agreement are
enforced, the meaning to be ascribed thereto with respect to any particular item
of property shall be that under the more encompassing of the three definitions.

 



- 1 -

 

--------------------------------------------------------------------------------



2.4.      “Collateral” means and includes all assets of the Seller, including
without limitation, all of the following properties, assets and rights of the
Seller and, including whatever is encompassed by the Code’s definition of the
following terms, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds, products, replacements, substitutes, accessions,
additions and improvements to any thereof:

All personal and fixture property of every kind and nature including, without
limitation, all furniture, fixtures, equipment, raw materials, inventory, other
goods, accounts, contract rights, rights to the payment of money, insurance
refund claims and all other insurance claims and proceeds, chattel paper
(including security agreements and leases), electronic chattel paper, documents,
records, instruments, securities and other investment property, deposit
accounts, rights to proceeds of letters of credit, letter-of-credit rights,
supporting obligations of every nature, and general intangibles including,
without limitation, all tax refund claims, license fees, patents, patent
applications, trademarks, trademark applications, trade names, copyrights,
copyright applications, rights to sue and recover for past infringement of
patents, trademarks and copyrights, computer programs, computer software,
engineering drawings, service marks, customer lists, goodwill, and all licenses,
permits, agreements of any kind or nature pursuant to which (a) Seller operates
or has authority to operate, (b) Seller possesses, uses or has authority to
possess or use property (whether tangible or intangible) of others, or (c)
others possess, use, or have authority to possess or use Seller’s property
(whether tangible or intangible), and all recorded data of any kind or nature,
regardless of the medium of recording, including, without limitation, all
software, writings, plans, specifications and schematics, and Seller’s Books.

 

2.5.

“Customer” means Seller’s customer or the account debtor.

2.6.      “Customer Dispute” means any asserted claim, defense, dispute or
offset by the Customer of any kind whatsoever, either arising out of an Account
or against Seller, whether valid or invalid, arising either before and/or after
such Account has been purchased by Factor, or if Customer refuses payment for
any reason.

 

2.7.

“Factored Accounts” mean and include all Accounts which have been purchased by
Factor.

 

2.8.

“Factoring Limit” means $1,000,000.00.

2.9.      “Factor’s Costs” means and includes: (a) filing, recording,
publication and search fees incurred by Factor relating to Seller; all costs and
expenses incurred by Factor in the enforcement of its rights and remedies under
this Agreement, or defending this Agreement or its security interest in the
Factored Accounts and Factored Accounts; (b) telephone, facsimile and delivery
charges, and all the expenses of field examinations of Seller’s Books; (c) all
expenses for travel, lodging and food incurred by Factor’s personnel in
collecting the Accounts or realizing upon the Collateral; (d) all costs and
expenses incurred in gaining possession of, maintaining, handling, preserving,
storing, repairing, shipping, selling, preparing for sale and advertising to
sell the Collateral, whether or not a sale is consummated; (e) all expenses
involved in fulfilling in whole or in part any purchase order from an account
debtor; (f) reasonable attorneys’ fees, incurred by Factor: (i) in negotiating
or documenting any extension or modification hereof; (ii) in any attempt to
workout or to otherwise adjust Seller’s obligations hereunder following the
occurrence of an event of default; (iii) in enforcing payment hereof

 



- 2 -

 

--------------------------------------------------------------------------------



whether incurred before, after or irrespective of whether suit is commenced,
and, in the event suit is brought to enforce payment hereof, such costs,
expenses and fees and all other issues in such suit shall be determined by a
court sitting without a jury; (iv) in enforcing any security interest held as
collateral for Seller’s obligations including any proceeding seeking relief from
the automatic stay in a Bankruptcy proceeding commenced by or against Seller;
and (v) in defending any litigation arising out of this Agreement; and (g) all
sums advanced by Factor to reasonably protect and preserve its interest in the
Factored Accounts and the Collateral, which sums so advanced shall become due
and payable from Seller to Factor on written demand and shall bear interest at
twenty-four percent (24%) per annum if not paid within ten (10) days after
demand.

2.10.    “Net Face Amount” shall mean the gross amount of an Account, less any
returns, allowances or discount allowed in the ordinary course of business.

2.11.    “Obligations” mean all indebtedness of Seller and each Person who
hereafter becomes Seller, that is now or hereafter owing to Factor, regardless
whether such indebtedness is now existing or hereafter arising, whether it is
voluntary or involuntary, whether due or not, secured or unsecured, absolute or
contingent, liquidated or unliquidated, and whether it is for principal,
interest, fees, expenses or otherwise, and regardless whether the Person who is
or hereafter becomes Seller may be liable individually or jointly with others,
or whether recovery upon any such obligations may be or hereafter become barred
or otherwise unenforceable. The term, “Obligations,” also includes: (a) all
amounts which arise after the filing of a petition by or against Seller under
Title 11 of the United States Code (the “Bankruptcy Code”), even if the
obligations do not accrue because of the automatic stay under Bankruptcy Code
§ 362 or otherwise, and all amounts which would become due but for the operation
of the automatic stay under § 362(a) of the Bankruptcy Code, and the operation
of §§ 502(b) and 506(b) of the Bankruptcy Code; (b) indebtedness arising under
modifications, renewals, replacements and extensions of the Obligations, and
successive transactions which renew, continue, refinance or refund the
Obligations; and (c) all covenants and duties of Seller to Factor of every kind,
nature and description, (whether arising out of the Agreement or any other
agreement, instrument, document, record or contract now existing or hereafter
made by Seller in favor of Factor, and whether created by oral agreement or
operation of law, and whether or not for the payment of money), including
without limitation any debt, liability or obligation owing by Seller to others
which Factor may have acquired by assignment or otherwise.

2.12.    “Seller’s Books” mean and include all of Seller’s books and records
including ledgers and records, computer programs, computer disks or tape files,
computer printouts, and other computer prepared information.

2.13.    “State” when referring to: (a) the location of Seller’s chief executive
office, will be referred to herein as the “Chief Executive Office State;” (b)
the location of Seller’s state of incorporation, will be referred to herein as
the “Seller State;” and (c) the location of Collateral consisting of goods, will
be referred to herein as the “Collateral State.”

3.

PURCHASE OF ACCOUNTS.

3.1.      Seller agrees to offer all of its Accounts for sale to Factor and
Factor may purchase such of said Accounts as are credit worthy and otherwise
acceptable to it, in its sole and absolute discretion. Nothing contained herein
shall obligate Factor to purchase any Account from Seller which it does not
approve and accept. Factor reserves the right to reject an Account even though
Factor may in

 



- 3 -

 

--------------------------------------------------------------------------------



the past have accepted the Accounts of that particular Customer. If Factor
rejects an Account of a Customer where Factor has accepted Accounts of such
Customer in the past, for so long as such Customer may owe Factor any sum,
Seller does hereby agree not to sell the Customer any goods or render any
services on more favorable terms than those established with respect to the
Factored Accounts.

3.2.      Accounts shall be offered by Seller to Factor upon such forms as may
be provided by Factor, accompanied by original invoices therefor, evidence of
shipping or proof of delivery or performance of services, satisfactory to
Factor, and such other documents as Factor may from time to time require. Factor
shall have the right to withhold the purchase price for such Accounts so
accepted until Seller furnishes such documents.

3.3.      As a condition precedent to purchasing Accounts hereunder, Factor must
also receive an official report from the Secretary of State of each Collateral
State, the Chief Executive Office State, and the Seller State (the “SOS
Reports”), indicating that Factor’s security interest in the Collateral is prior
to all other security interests and other interests reflected in the report.

3.4.      Factor has made no commitment to purchase any given amount of Seller’s
Accounts, but in no event will Factor consider the purchase of an Account if the
unpaid amount thereof, together with the aggregate amount of all then unpaid
Factored Accounts, exceeds the Factoring Limit.

3.5.      It is further specifically understood between the parties hereto that
Factor shall not in connection with the purchase of Accounts, either expressly
or impliedly, be deemed to have assumed any liability or obligation which Seller
may now or hereafter have to its Customers.

3.6.      In consideration for establishing this Factoring Credit Facility on
the terms and conditions stated herein, Seller agrees to pay to Factor upon the
execution hereof an administrative set-up fee of N/A of the Factoring Limit,
which shall be deemed earned and non-refundable upon payment thereof.

4.

PURCHASE PRICE/DISCOUNT.

 

4.1.      For monthly purchases < $200,000.00, the purchase price of each
Factored Account will be the Net Face Amount thereof, less a discount computed
as a percentage of the Net Face Amount (the “Discount”). At the time an Account
is purchased, Factor will initially pay Seller seventy five percent (75%) of the
Net Face Amount of the Account, and hold back the remaining twenty four percent
(24.00%) as a reserve (the “Reserve”). If the Account is paid within 30 days
from the date of its purchase, the Discount will equal one percent (1.00%) of
the Net Face Amount. If a Factored Account is not paid by the Customer or
otherwise settled by Seller within said period, one or more additional
discounts, computed as a percentage of the Net Face Amount, will be added to the
amount of the Discount and correspondingly charged against the Reserve in
accordance with the following schedule:

 

(a)       An additional discount of one percent (1.00%) shall be earned, thereby
reducing the Reserve to twenty three percent (23.00%), if the Factored Account
is paid by Customer or settled by Seller more than 30 days, but on or before 60
days, after the date of its purchase by Factor; and

 



- 4 -

 

--------------------------------------------------------------------------------



(b)       An additional discount of one percent (1.00%) shall be earned, thereby
reducing the Reserve to twenty two percent (22.00%), if the Factored Account is
paid by Customer or settled by Seller more than 60 days, but on or before 90
days, after the date of its purchase by Factor.

 

For monthly purchases > $200,000.00, the purchase price of each Factored Account
will be the Net Face Amount thereof, less a discount computed as a percentage of
the Net Face Amount (the “Discount”). At the time an Account is purchased,
Factor will initially pay Seller seventy five percent (75%) of the Net Face
Amount of the Account, and hold back the remaining twenty four and four tenths
percent (24.40%) as a reserve (the “Reserve”). If the Account is paid within 30
days from the date of its purchase, the Discount will equal six tenths of one
percent (0.60%) of the Net Face Amount. If a Factored Account is not paid by the
Customer or otherwise settled by Seller within said period, one or more
additional discounts, computed as a percentage of the Net Face Amount, will be
added to the amount of the Discount and correspondingly charged against the
Reserve in accordance with the following schedule:

 

(a)       An additional discount of six tenths of one percent (0.60%) shall be
earned, thereby reducing the Reserve to twenty three and eight tenths percent
(23.80%), if the Factored Account is paid by Customer or settled by Seller more
than 30 days, but on or before 60 days, after the date of its purchase by
Factor; and

 

(b)       An additional discount of six tenths of one percent (0.60%) shall be
earned, thereby reducing the Reserve to twenty three and two tenths percent
(23.20%), if the Factored Account is paid by Customer or settled by Seller more
than 60 days, but on or before 90 days, after the date of its purchase by
Factor.

 

4.2. In addition to the foregoing, Seller shall pay to Factor, with respect to
each Factored Account, interest at the rate equal to the prime rate plus 2.00%
per annum, computed on a 360-day year, on the difference between the Net Face
Amount of each Factored Account and the amount withheld in the Reserve, from the
date that said account is purchased by Factor until the date upon which such
Factored Account is either paid, repurchased by or charged back to the Seller.
The foregoing rate of interest is based upon a prime rate of 5.25%, which is
publicly announced by JP Morgan Chase Bank from time to time (the “Prime Rate”).
In the event of a change in the Prime Rate, the rate of interest to be charged
to Seller shall be correspondingly adjusted as of the next business date after
the date of said change. All such additional discounts earned shall be
cumulative, and may be deducted from the Reserve by Factor at such time as the
Factored Account is paid, charged back, repurchased or otherwise settled by
Seller. No Factored Account shall be deemed paid until final settlement of the
remittance therefor has been made by the drawee bank.

 

4.3.      Each Reserve shall be held by Factor and may be applied to any
Obligations of Seller to Factor. Provided that Seller is not then in default
under any term or provision of this Agreement, each Reserve shall be paid or
credited by Factor to Seller at least twice each month with respect to those
Factored Accounts which have been paid, less all Factor’s costs, additional
discount(s), the Net Face Amount of any Factored Account to be charged back or
repurchased by Seller, adjustments made or allowed on any Factored Account, or
sums or Obligations owing from Seller

 



- 5 -

 

--------------------------------------------------------------------------------



to Factor, whether arising out of this Agreement or otherwise. Payment of any
Reserve is subject to the computer closing date for that period.

4.4.      Notwithstanding the provisions of Section 4.2., Factor shall have the
right at any time to change the percentage which is to be paid to Seller and/or
increase the percentage to be withheld as a Reserve with respect to any Account
or Accounts to be purchased by Factor. By way of clarification, but not by way
of limitation, examples of the circumstances under which Factor will exercise
its right to change the percentage to be paid to Seller and/or increase the
percentage to be withheld as a Reserve, include:

(a)       If the amount collected on a Factored Account is less than ninety-five
percent (95%) of the amount billed.

(b)       If the amount of the Factored Account to be purchased would, together
with the amount of all unpaid Factored Accounts, exceeded the Factoring Limit.

(c)       If the Factored Accounts turnover substantially increases within a
thirty (30) day period.

(d)       The collection of the Factored Accounts during any thirty (30) day
period substantially diminishes as compared with the previous period.

(e)       If Factor receives information that the creditworthiness of a Factored
Account deteriorated.

(f)        If Factor receives information that an account debtor has an offset
in a substantial amount.

 

 

4.5.

INTENTIONALLY BLANK.

5.

RECOURSE.

5.1.      Seller agrees to repurchase and Factor may charge back to Seller, the
Net Face Amount of any Factored Account which:

 

(a)

fails to comply with any of the warranties set forth in Article 8;

 

(b)

involves a Customer Dispute;

(c)       remains uncollected due to Seller’s interference with Factor’s efforts
to collect the Factored Account; or

(d)       is not paid within 90 days after the Factored Account is purchased,
and in all events within 105 days from date of invoice.

5.2.      The repurchase or charge back of any Factored Account shall be
accomplished in any one of the following manner or combination thereof, at
Factor’s option:

(a)       Factor may require Seller to assign additional Accounts and deduct
said sums from the purchase price thereof;

 



- 6 -

 

--------------------------------------------------------------------------------



(b)       Factor may deduct said amounts from the Reserve which would otherwise
be paid to Seller; or

 

(c)

Factor may demand payment from Seller.

All short payments, discounts and any other Obligation Seller may have to Factor
may be deducted in the same manner.

6.

RIGHTS IN FACTORED ACCOUNTS.

6.1.      Upon approval and acceptance in writing of the assignment of an
Account by a duly authorized agent of Factor, said assignment shall vest full,
absolute and irrevocable title and ownership to said Factored Account in Factor,
together with the proceeds thereof, and Seller’s title in the goods represented
thereby. As the full and sole owner of such Factored Account, Factor shall be
entitled to all of the ownership, title, rights, or guarantees which Seller
possessed with respect thereto and with respect to the goods represented
thereby, including without limitation, the right to stoppage in transit,
reclamation or replevin of the goods, the right to the goods which may be
rejected, returned, or reconsigned and in and to any new Account created through
the resale or exchange of such goods, the right to file materialman’s liens, the
right at any time to verify any information relating to any Factored Account in
the name of Seller or Factor, the right to collect and receive all monies due
and to become due upon said Factored Account, the right to demand, collect,
receive, receipt for, sue for and compromise or settle the payment such Factored
Account in its own name or in the name of Seller, without notice to or consent
of Seller. Seller shall have no right or power to modify, change or alter the
terms, price or other conditions of any Factored Account.

6.2.      All invoices, statements and notices sent to the Customers shall bear
an endorsement that the Factored Account has been sold and assigned and is to be
remitted only to Factor.

6.3.      All remittances, including cash, checks and other proceeds arising
from the Factored Accounts shall be the sole and exclusive property of Factor.
Seller shall have no power or authority to deposit or in any way deal with the
proceeds of any Factored Account. If for any reason, Seller should receive any
payment or other proceeds of Factored Accounts, Seller agrees to hold said
proceeds in trust for Factor separate and apart from any property of Seller and
endorse and transmit the same to Factor in their original form on the same day
that such remittance is received, together with any voucher or memoranda. Should
Seller come into possession of a check representing payment owing to both Factor
and Seller, Seller shall turn over said check to Factor and Factor will,
provided Seller is not indebted to Factor, refund to Seller that portion thereof
belonging to Seller.

6.4.      Any remittance made by a Customer, unless specifically designated as
being in payment of a particular Factored Account, including remittances
representing C.O.D. sales, may be applied as Factor shall see fit.

6.5.      Seller does hereby irrevocably designate, make, constitute and appoint
Factor, and any agent designated by Factor, as Seller’s true and lawful
attorney, with power to do the following in Seller’s or Factor’s name and at
Seller’s expense but without notice to Seller, and at such time or times (except
as otherwise provided herein) as Factor may, in its sole election, determine;

(a)       Receive, open and dispose of all mail addressed to Seller, retaining
all mail pertaining to the Factored Accounts.

 



- 7 -

 

--------------------------------------------------------------------------------



(b)       Endorse Seller’s name on any checks, notes, acceptances, money orders,
drafts or other forms of payment or security that may come into Factor’s
possession pertaining to Factored Accounts.

(c)       Exercise all of Seller’s rights and remedies with respect to the
collection of Factored Accounts.

(d)       Sign Seller’s name on any invoice, freight bill or bill of lading
relating to any Account, on any draft against an account debtor, on any schedule
assignment of Accounts, verification of Accounts, on any notice to account
debtors, or on any other instrument, document, or record with respect to
Factored Accounts.

(e)       Prepare, file and sign Seller’s name on any proof of claim in
bankruptcy or similar document against a Customer.

(f)        Prepare, file and sign Seller’s name on any notice of lien, claim of
mechanic’s or materialman’s lien or similar document or waiver or satisfaction
thereof in connection with a Factored Account.

(g)       Execute any other documents that may facilitate the collection,
liquidation or disposition of Factored Accounts, and do all other acts and
things necessary to facilitate the collection of Factored Accounts.

Factor shall not be liable to Seller for any error in judgment or mistake of
fact or law; doing all things necessary and proper to carry out the purposes of
this Agreement. The authority granted Factor, being coupled with an interest,
shall remain in full force and effect until all Factored Accounts are paid in
full and all Obligations of Seller to Factor have been fully paid and satisfied.

6.6.      Seller shall notify Factor immediately in the event of a Customer
Dispute and in the event that the goods represented by any Factored Account are
returned to Seller for any reason, Seller shall, subject to Factor’s prior
approval, promptly adjust and settle the same at its expense and advise Factor
of any such adjustment. Seller shall, on demand, pay over to Factor the amount
of any such adjustment or repurchase said Factored Account; in the alternative,
Factor may offset against any such sums as may be due to Seller in the amount of
such adjustment or the full unpaid balance thereon plus any and all expenses and
attorneys’ fees which Factor may have incurred. Until said Factored Account is
repurchased by Seller, it is understood and agreed that all returned goods shall
be and remain the property of Factor. Factor shall have the privilege of
disposing of any returned or rejected goods at the best price and upon the most
favorable terms available under the circumstances, in the sole opinion of
Factor.

7.

BOOKS AND RECORDS.

7.1.      Seller shall keep proper and accurate books, correspondence, records
and papers pertaining to all Accounts and the Collateral and make proper entries
in its books reflecting the sale of Factored Accounts to Factor. Factor (through
any of its officers, employees or agents) shall have the right at any time
during Seller’s usual business hours or during the usual business hours of any
third party having control over the records of Seller to inspect Seller’s Books
and records and the Collateral and remove all or part of Seller’s Books from
Seller’s place of business for a limited period of time for the purpose of
making copies thereof.

 



- 8 -

 

--------------------------------------------------------------------------------



7.2.      It is understood and agreed that Seller’s principal place of business
is the address set forth above and that all of Seller’s Books, accounts,
correspondence and other documents pertaining to the Accounts are located there
and that Seller will promptly notify Factor of any change of location of its
business or the place where the books and records pertaining to the Accounts are
kept.

7.3.      Seller shall furnish to Factor such information relating to the
financial condition of Seller as Factor may request from time to time, and
deliver to Factor within ninety (90) days after the close of Seller’s fiscal
year a financial statement certified by an independent CPA or, at Factor’s
option, an authorized representative of Seller, and within twenty (20) days
after receipt any other financial reports or statements prepared by or for
Seller.

8.

WARRANTIES.

8.1.      As an inducement for Factor to enter into this Agreement and to
purchase Accounts from Seller from time to time, and with full knowledge that
the truth and accuracy of these warranties are being relied upon by Factor in
lieu of a complete credit investigation, Seller warrants as follows, which
warranties shall be deemed to be made at the time each Account is purchased by
Factor:

(a)       If Seller is a corporation or limited liability company, it is duly
organized and is and at all times hereinafter will be in good standing under the
laws of the state of its incorporation or registration and is duly qualified and
in good standing in every other state in which it is required to be licensed.

(b)       The Chief Executive Office State, Seller State, Collateral States and
the chief place of business and the office where Seller’s Books are kept are
each accurately identified in Exhibit A.

(c)       Seller is presently doing business only under its name as set forth in
this Agreement or under the trade names set forth in Exhibit A.

 

(d)

Seller is solvent and able to pay its debts as they mature.

(e)       Seller is the true and lawful owner of the Accounts and the Collateral
and has the right and power and is duly authorized to enter into this Agreement
and the execution, delivery and performance thereof does not constitute a
default under any indenture agreement or undertaking to which Seller is now or
hereafter a party.

(f)        All financial statements, applications and information delivered to
Factor or financial records or Seller’s Books which may be shown to Factor at
any time shall be true and correct in all material respects and kept in
accordance with generally accepted accounting principles.

(g)       No actions or proceedings are threatened or pending against Seller,
except as may be specifically disclosed in writing to Factor, and if any of the
foregoing arise, Seller shall immediately notify Factor in writing with respect
thereto.

(h)       Seller has paid all federal, state and local taxes and assessments
required of it by law (including timely payment or deposit of all F.I.C.A.
payments and withholding taxes) and no tax lien has been filed against Seller.

 



- 9 -

 

--------------------------------------------------------------------------------



(i)        All of said Collateral is owned by Seller only and is free and clear
of any and all lien, claim or security interest of any party and no financing
statement covering the Collateral or the proceeds therefrom is or shall be on
file at any public office, except as specifically disclosed in writing to
Factor.

 

(j)

Each Factored Account:

(1)       is genuine and in all respects what it purports to be and represents a
bona fide, existing, valid and legally enforceable indebtedness of the Customer
named therein payable in the amount, time and manner stated in the invoice
therefor and is absolutely owing to Seller and not contingent for any reason;

(2)       represents a bona fide sale in the ordinary course of Seller’s
business of the kind, quantity and quality of the goods or services described
therein, and that the goods or services described therein have been completely
delivered, installed or performed, and at the time of delivery or installation
have been accepted by the Customer without condition;

 

(3)

is not with a Customer in which Seller has any legal or financial interest;

(4)       is due and payable in thirty (30) days or less or on such other terms
as are acceptable to Factor in its sole discretion which are expressly set forth
on the face of the invoice;

(5)       is not subject to any claim, credit, deduction, discount, allowance,
dispute, setoff or counterclaim and the goods represented by said Account have
not been sold on consignment or which any return privilege whatsoever (except
defective merchandise);

9.

COVENANTS OF SELLER.

9.1.      Seller will not during the term of this Agreement assign or grant a
security interest in any of its Accounts to any other party and will not grant a
security interest in any of the Collateral to any other party, excepting
purchase money security interests in equipment.

9.2.      Seller will not change or modify the terms of any Factored Account,
without the prior approval of Factor.

9.3.      Seller will not grant a security interest in the Collateral, or permit
a lien, claim or encumbrance to be imposed on any of the Collateral, or allow
the Collateral to be possessed by or under the control of any another person or
entity.

9.4.      Seller will not sell, license, lease, rent or otherwise dispose of,
move, transfer or relocate outside the Collateral States, whether by sale or
otherwise, any of Seller’s assets, including the Collateral, but excluding
Inventory which may be sold, licensed, leased, or otherwise disposed of in the
ordinary course of Seller’s business, provided that Factor continues to have a
security interest in the proceeds thereof.

 



- 10 -

 

--------------------------------------------------------------------------------



9.5.      Seller will not change: (i) its Seller State; (ii) its corporate or
trade name without providing Factor with 30 days’ prior written notice; or (iii)
any of its Collateral States without providing Factor with 30 days’ prior
written notice.

9.6.      Seller will not relocate its place of business, its Chief Executive
Office State or move Seller’s Books from the locations set forth on Exhibit A.

9.7.      Seller will notify Factor in writing prior to any change in Seller’s
place of business or if it has more than one place of business prior to any
change in Seller’s chief executive office or the office or offices where
Seller’s Books are kept and will immediately notify Factor of any proposed or
actual change of Seller’s name, location, identity, legal entity or structure.

9.8.      Seller will maintain all Collateral in the Collateral State(s) at the
address(es) identified in Exhibit A and will not, without the prior written
consent of Factor, move the Collateral to any other address(es).

9.9.      Seller will make timely payments or deposits of all taxes (including
F.I.C.A. payments and withholding taxes) prior to delinquency and furnish to
Factor on demand evidence of such payment or deposit.

9.10.    Seller will not in any manner whatsoever take any action which may
interfere with or hinder the collection of the Factored Accounts or interfere
with any of Factor’s rights under this Agreement, recognizing that any such
interference may result in civil and/or criminal liability.

9.11.    Seller shall, at its expense, obtain and keep in full force and effect
the Collateral insured against loss or damage as is customary for businesses
similar to that of Seller and name Factor as loss payee of such insurance. All
proceeds received by Factor shall either be applied to any Obligations of Seller
to Factor or at the discretion of Factor released to Seller.

9.12.    Seller will, when requested by Factor, execute any document or
instrument or do any other thing necessary to effectuate more fully the purposes
and provisions of this Agreement, including without limitation, executing and
filing financing statements and continuation statements in the form and
substance satisfactory to Factor.

10.

INDEMNITY.

10.1.    Seller does hereby indemnify and agree to hold Factor harmless from any
and all claims, demands, liabilities, loss, damage or expenses, including
reasonable attorneys’ fees which Factor may at any time sustain, suffer or incur
by reason of any action which may be brought against Factor by any of Seller’s
Customers or any third party. This indemnity shall survive the termination of
this Agreement and shall not be deemed to be released by the mutual release
referred to in Section 14.9 of this Agreement.

11.

SECURITY INTEREST IN COLLATERAL.

11.1.    As a further inducement to Factor to enter into this Agreement and to
secure the performance of all Obligations of Seller to Factor under this
Agreement, Seller does hereby grant to Factor a security interest in all
Collateral presently existing or hereafter arising, now owned or hereafter
acquired by Seller, together with the Additional Collateral. Seller agrees to
execute a

 



- 11 -

 

--------------------------------------------------------------------------------



financing statement and take such other action that may be required to perfect
the security interest of Factor in the Collateral.

11.2.    Seller will execute and deliver to Factor concurrently with Seller’s
execution of this Agreement, and at any time or times hereafter at the request
of Factor, promissory notes, financing statements, initial financing statements,
continuation statements, security agreements, mortgages, assignments,
certificates of title, affidavits, reports, notices, schedules of accounts,
letters of authority, and all other documents and records that Factor may
request, in such form as is satisfactory to Factor, to further evidence the
Obligations and/or to perfect and maintain Factor’s security interest in the
Collateral and fully comply with this Agreement.

11.3.    Seller authorizes Factor to file one or more financing statements and
initial financing statements describing the Collateral. Seller hereby makes,
constitutes and appoints Factor (and any of Factor’s officers, employees or
agents designated by Factor) as Seller’s true and lawful attorney with power,
but without notice to Seller, to sign the name of Seller or take any other
action on or with respect to any Financing Statement, initial financing
statement, continuation statement, security agreement, mortgage, assignment,
certificate of title, affidavit, letter of authority, or notice or other similar
document necessary to perfect or continue the perfection of Factor’s security
interest in the Collateral. Seller shall make appropriate entries in Seller’s
Books disclosing Factor’s security interest in the Collateral. The power of
attorney created in this Section is coupled with an interest, and shall be
irrevocable until all Obligations are fully paid and satisfied.

11.4.    Seller will have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Factor chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Regardless who has possession, Seller shall in all events bear the
risk of loss of the Collateral.

11.5.    Factor will have no duty to collect any income accruing on the
Collateral or to preserve any rights relating to the Collateral.

11.6.    Where Collateral is in the possession of a third party, Seller will
join with Factor in notifying the third party of Factor’s security interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Factor.

11.7.    Seller will cooperate with Factor in obtaining control with respect to
Collateral consisting of: (a) deposit accounts; (b) investment property; (c)
letter-of-credit rights; and (d) electronic chattel paper.

11.8.    Seller will not create any chattel paper without placing a legend on
the chattel paper acceptable to Factor indicating that Factor has a security
interest in the chattel paper.

12.

TERMINATION.

12.1.    This Agreement shall continue in effect until October 16, 2008, and
shall be automatically renewed for successive periods of six (6) months, unless
terminated as follows:

 

(a)

Factor may terminate this Agreement upon 30 days written notice given to Seller.

(b)       Seller may terminate this Agreement only upon payment to Factor of a
prepayment charge of N/A to defray Factor’s costs and upon at least 30 days
prior written notice.

 



- 12 -

 

--------------------------------------------------------------------------------



Notwithstanding the foregoing, upon the occurrence of any default, Factor may
terminate this Agreement immediately without notice. Upon the effective date of
termination whether such termination is pursuant to the occurrence of a default,
all Obligations shall become immediately due and payable by Seller to Factor
without notice or demand. No such termination of this Agreement shall affect the
liabilities and obligations of Seller or the rights, powers and remedies of
Factor under this Agreement, or the security interest granted to Factor
hereunder until all Obligations have been fully paid and satisfied.

13.

DEFAULTS/REMEDIES.

 

13.1.

Any one or more of the following shall be a default hereunder:

(a)       Any warranty or representation made herein proves to be false in any
material respect.

(b)       Seller breaches any covenants, term or provision contained in this
Agreement or under any other agreement or contract between Seller and Factor.

(c)       Factor receives a SOS Report indicating that Factor’s security
interest in the Collateral is not prior to all other security interests or other
interests reflected in the report.

 

(d)

A petition is filed by or against Seller under any bankruptcy or insolvency
statute.

(e)       Seller becomes insolvent or a tax lien is filed against Seller or
Seller shall voluntarily file for bankruptcy.

(f)        Any involuntary petition in bankruptcy shall be filed against Seller
and not dismissed within 60 days.

(g)       Any levy of attachment, execution, tax lien or similar process shall
be issued against Seller or the collateral and shall not be released within five
days thereof.

 

(h)

Seller ceases normal business operations.

(i)        A material portion of the Collateral is damaged or destroyed or
cannot be located within five days after Factor makes demand upon Seller to
inspect the same.

(j)        The chief executive officer of Seller dies, becomes incompetent or is
no longer associated with Seller.

13.2     In the event of default, Factor may, at its election, take any or all
of the following actions, to be exercised concurrently or successively:

(a)       Cease purchasing Accounts from Seller or making any remittances to
Seller from the Reserve until all Obligations of Seller to Factor have been
fully paid and satisfied.

(b)       Require Seller to repurchase, on demand, all Factored Accounts, and
pay to Factor all Obligations of Seller.

 



- 13 -

 

--------------------------------------------------------------------------------



(c)       Proceed to notify and collect all Accounts which have not been
factored and, in such case, exercise such rights and remedies with respect to
such Accounts as are set forth in this Agreement with respect to Factored
Accounts.

(d)       Notify the post office authorities to change the address for delivery
of mail addressed to Seller to such address as Factor may designate.

(e)       Exercise any and all rights of a secured party under the Uniform
Commercial Code and/or any other applicable law.

(f)        Require Seller to assemble the Collateral, hold the same in trust for
Factor’s account and, at Seller’s expense, deliver the same to Factor or to a
third party as Factor’s bailee at a place or places to be designated by Factor
which is reasonably convenient to the parties, or store the same in a warehouse
in Factor’s name and deliver to Factor documents of title representing said
Collateral.

(g)       Require Seller to assemble Seller’s Books and make them available to
Factor at a place designated by Factor, at Seller’s expense, or deliver the same
to Factor at a place which is reasonably convenient to the parties.

(h)       Enter, with or without process of law, and without further permission
of Seller and without the necessity of posting a bond, upon any premises where
the Collateral is or believed by Factor to be located, using all necessary force
to accomplish the same without committing a breach of the peace (Seller hereby
waiving all claims for damages or otherwise due to, arising from or connected
with such entry and/or seizure), and: (i) take possession of said premises and
of the Collateral located therein; (ii) place a custodian in exclusive control
of said premises and of any of the Collateral located therein; (iii) remove from
the premises the Collateral (and any of Seller’s Books, materials and supplies)
in any way relating to the Collateral or useful by Factor in enforcing its
rights hereunder; (iv) remain upon said premises and use the same (together with
said Seller’s Books, materials and supplies) for the purpose of collecting the
Collateral and/or preparing the Collateral for disposition and/or disposing of
the Collateral.

(i)        Sell at one or more public or private sales, lease or otherwise
dispose of the Collateral (regardless whether Factor has taken possession
thereof or whether the Collateral is present at any such sale or disposition) in
its then condition, or after further manufacturing, processing or preparation
thereof (utilizing, in connection therewith, without charge or liability to
Factor therefor, any of Seller’s assets), by means of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Seller’s premises) as, in the opinion of Factor, is commercially reasonable.

(j)        Factor will have no obligation to clean up or otherwise prepare the
Collateral for sale. Factor will have no obligation to attempt to satisfy the
Obligations by collecting them from any other Person liable for them, and Factor
may release, modify or waive any of the Collateral provided by any other Person
to secure any of the Obligations, all without affecting Factor’s rights against
Seller. Seller waives any right it may have to require Factor to pursue any
third Person for any of the Obligations. Factor has no obligation to marshal any
assets in favor of Seller, or against or in payment of the Obligations or any
other obligation owed to Factor by Seller or any other person. Factor may comply
with any applicable state or federal law requirements in connection with a
disposition of the

 



- 14 -

 

--------------------------------------------------------------------------------



Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

(k)       Factor may dispose of the Collateral without giving any warranties as
to the Collateral. Factor may specifically disclaim any warranties of title or
the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

(l)        If Factor sells any of the Collateral upon credit, Seller will be
credited only with payments actually made by the purchaser, received by Factor
and applied to the indebtedness of the purchaser. In the event the purchaser
fails to pay for the Collateral, Factor may resell the Collateral and Seller
shall be credited with the proceeds of the sale.

(m)      Factor shall have the right to purchase all or any portion of the
Collateral at any public sale. In the event Factor purchases any of the
Collateral being sold, Factor may pay for the Collateral by crediting against
the purchase price some or all of the Obligations.

(n)       All proceeds from said sale after payment of all costs and expenses
incurred therein shall be applied to any and all Obligations of Seller to Factor
returning any excess to Seller who shall remain liable to Factor for any
deficiency.

No exercise by Factor of any right or remedy shall be deemed an election
thereof.

14.

MISCELLANEOUS.

14.1.    Seller authorizes Factor, in its sole discretion, to dispose of any
documents, schedules, invoices or other papers delivered to Factor at any time
after six months after they are delivered to Factor, unless Seller requests, in
writing, the return of the same at Seller’s expense.

14.2.    Factor shall not be deemed to have waived any of its rights or remedies
hereunder unless such waiver is in writing and signed by Factor. Failure or
delay by Factor in exercising or enforcing any right, power, privilege, lien,
option or remedy hereunder shall not operate as a waiver thereof and a waiver by
Factor of any default by Seller under this Agreement shall not be construed of
any subsequent or other default or effect or impair any right or power resulting
therefrom.

14.3.    With respect to procedural matters related to the perfection and
enforcement of Factor’s rights against the Collateral, this Agreement shall be
governed by federal law applicable to Factor and, to the extent not preempted by
federal law, the laws of the state where the Collateral, or the portion of it
against which enforcement is sought, is located without regard to that state’s
conflicts of law provisions. In all other respects, this Agreement will be
governed by federal law applicable to Factor and, to the extent not preempted by
federal law, the laws of the State of California without regard to its conflicts
of law provisions. However, if there ever is a question about whether any
provision of this Agreement is valid or enforceable, the provision that is
questioned will be governed by whichever state or federal law would find the
provision to be valid and enforceable. Seller does hereby agree to submit to the
jurisdiction of the courts of the State of California or the State of Arizona,
at Factor’s election, with respect to any actions or proceedings arising out of
or relating to this Agreement and does hereby agree that service of process may
be made upon Seller by certified mail at the address set forth in this
Agreement.

 



- 15 -

 

--------------------------------------------------------------------------------



14.4.    Unless otherwise provided in this Agreement, all notices, demands or
other communications to either party shall be in writing and shall be mailed,
telecopied or communicated by means of facsimile transmission (followed by a
mailed or delivered hard copy), or delivered by hand or courier service, at
their respective addresses set forth in this Agreement, or at such other
addresses as shall be designated by such party in a written notice to the other
party. All notices and other communications shall be deemed delivered and
effective when a record has been sent by telecopy or other facsimile
transmission, or upon receipt through the Internet, or upon hand delivery or
upon the next business day after deposit in a United States postal box if
postage is prepaid, and the notice properly addressed to the intended recipient.

14.5.    This Agreement constitutes the full and complete Agreement of the
parties hereto and neither party shall be bound by any provision or agreement
oral or written except as set forth herein and this Agreement shall not be
modified or amended in any respect except by an agreement in writing signed by
both of the parties.

14.6.    If any provision of this Agreement is determined to be legally invalid
or unenforceable, the validity or enforceability of the remaining provisions of
this Agreement shall not be affected thereby.

14.7.    If at any time or times hereafter Factor employs counsel for advice or
other representation: (a) with respect to any of the Collateral or this
Agreement; (b) to represent Factor in any litigation, contest, dispute, suit or
proceeding or to commence, defend, or intervene or to take any other action in
or with respect to any litigation, contest, dispute, suit or proceeding (whether
instituted by Factor, Seller or any other party) in any way relating to any of
the Collateral, this Agreement or Seller’s affairs; (c) to protect, collect,
lease, sell, take possession of or liquidate any of the Collateral; (d) to
attempt to enforce any security interest of Factor in any of the Collateral; or
(e) to enforce any rights of Factor against Seller or against any other person
which may be obligated to Factor by virtue of this Agreement including Seller’s
account debtors, then, in any of the foregoing events, all of the reasonable
attorneys’ fees arising from such services and all expenses, costs and charges
in any way arising in connection therewith or relating thereto shall constitute
a part of Factor’s Costs secured by the Collateral and be payable on demand.

14.8.    This Agreement has been considered, approved and made in the State of
California, and it and all other documents shall become effective only when
accepted by Factor in the State of California.

14.9.    At such time that all Obligations of Seller to Factor shall have been
fully paid and satisfied and Seller executes a mutual release acknowledging that
Factor is not indebted to Seller in any amount, Factor shall reassign to Seller
all of its right, title and interest, without recourse, in and to any remaining
unpaid Factored Accounts and release its security interest in the Collateral.

14.10.  Notwithstanding the intention of the parties to the contrary as
expressed in Section 1 of this Agreement, in the event that the transactions
contemplated herein are construed to be a loan by Factor to Seller, the parties
hereto agree to an effective rate of interest that is the rate resulting from
all charges paid or to be paid by Seller arising out of this Agreement.

 

 



- 16 -

 

--------------------------------------------------------------------------------



 

14.11.  This Agreement shall inure to and be binding upon the parties hereto,
their personal representatives, successors and assigns; provided, however, that
Seller shall not have the right to assign this Agreement or any rights hereunder
without Factor’s prior written consent and any such assignment shall be void and
of no effect whatsoever.

14.12   TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY TRANSACTIONS HEREUNDER.

 

IN WITNESS WHEREOF, this Agreement has been executed on the date set forth
above.

FACTOR:

 

FIRST COMMUNITY FINANCIAL,

a division of Pacific Western Bank

 

 

By: /s/ Matthew A. Lernor

 

Matthew A. Lernor

 

Its: Executive Vice President

 

SELLER:

 

Remedent, Inc.,

a Nevada corporation

 

 

By: /s/ Guy De Vreese

 

Guy De Vreese

 

Its: President

 

 



- 17 -

 

 